Case 18-17604-mdc        Doc 96    Filed 12/22/20 Entered 12/22/20 11:57:15            Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION


In re: ROSS E. BAKER               )
        Debtor                     )
                                   )                     CHAPTER 13
SANTANDER CONSUMER USA INC.        )
SUCCESSOR IN INTEREST TO           )                     Case No.: 18-17604 (MDC)
GATEWAY ONE LENDING & FINANCE, LLC )
     Moving Party                  )
                                   )                     Hearing Date: 12-15-20 at 10:30 AM
  v.                               )
                                   )                     11 U.S.C. 362
ROSS E. BAKER                      )
 MEAGHAN BAKER                     )                     11 U.S.C. 1301
     Respondent                    )
                                   )
WILLIAM C. MILLER                  )
     Trustee


 STIPULATION OF SETTLEMENT OF MOTION OF SANTANDER CONSUMER USA
             INC. FOR RELIEF FROM THE AUTOMATIC STAY
                        AND CO-DEBTOR STAY

       This matter having been brought before the Court on a Motion For Relief From The
Automatic Stay And Co-Debtor Stay by William E. Craig, Esquire, attorney for Santander
Consumer USA Inc., successor in interest to Gateway One Lending & Finance, LLC
(“Santander”), and the Debtor having opposed such motion through her counsel, Brad J. Sadek,
Esquire, and the parties having resolved said Motion as hereinafter set forth and by the
agreement of all counsel the parties hereby stipulate;

         1. That Santander is the holder of a first purchase money security interest in a
            2013 Chrysler Town & Country bearing vehicle identification number
            2C4RC1BG4DR696713.

         2. That the parties stipulate that the Debtor’s account with Santander has
            arrears through November 2020 in the amount of $8,902.80; that with the addition
            of counsel fees and costs for the instant motion in the amount of $431.00, the total
            amount to be cured is $9,333.80.
Case 18-17604-mdc         Doc 96   Filed 12/22/20 Entered 12/22/20 11:57:15            Desc Main
                                   Document     Page 2 of 2



         3. That the Debtor is to cure the arrears set forth in paragraph two (2) above by
            making his regular monthly payment of $370.95 plus an additional $1,555.63 each
            month (total payment of $1,926.58) for the months of December 2020 through
            May 2021.

         4. That commencing December 2020, if the Debtor fails to make any payment to
            Santander within thirty (30) days after it falls due, Santander may file a
            Certification of Default with the Court and serve it on all interested parties. Five
            days after receipt of said Certification Of Default, the Court shall enter an Order
            granting relief from the automatic stay and co-debtor stay unless an objection has
            been filed, specifying the reasons for the objection; in which case the Court will set
            a hearing on the objection.

         5. That the Debtor must maintain insurance on the vehicle. The vehicle must have full
            comprehensive and collision coverage with deductibles not exceeding $500.00
            each. Santander must be listed as loss payee. If the Debtor fails to maintain valid
            insurance, or fails to provide proof of same upon request, Santander may file a
            Certification of Default with the Court and serve it on all interested parties, and the
            Court shall enter an Order granting relief from the automatic stay and co-debtor
            stay.

         6. That the parties agree that a facsimile signature shall be considered an original
            signature.



We hereby agree to the form and entry of this Order:


/s/ Brad J. Sadek
Brad J. Sadek, Esquire
Attorney for the Debtor



/s/ William E. Craig
William E. Craig, Esquire
Attorney for Santander Consumer USA Inc.
successor in interest to Gateway One Lending & Finance, LLC
